STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                               UNPUBLISHED
                                                               November 29, 2016
              Plaintiff-Appellee,

v                                                              No. 327734
                                                               Wayne Circuit Court
LORENZO LAMONT BROWN,                                          LC No. 14-011033-01-FC

              Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                              No. 327736
                                                               Wayne Circuit Court
TERI BERNARD JOHNSON,                                          LC No. 15-00469-01-FC

              Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                              No. 327814
                                                               Wayne Circuit Court
WADDELL POOLE BURNEY,                                          LC No. 14-011033-02-FC

              Defendant-Appellant.


Before: WILDER, P.J., and CAVANAGH and SERVITTO, JJ.

PER CURIAM.

       Defendants Lorenzo Brown, Teri Johnson, and Waddell Burney were tried jointly, before
a single jury. The jury convicted defendant Brown of assault with intent to commit murder,
MCL 750.83; carrying a weapon with unlawful intent, MCL 750.226; felon in possession of a

                                            -1-
firearm, MCL 750.224f; and possession of a firearm during commission of a felony, second
offense (“felony-firearm”), MCL 750.227b. The jury convicted defendant Johnson of one count
each of assault with intent to do great bodily harm less than murder, MCL 750.84; carrying a
weapon with unlawful intent; felon in possession of a firearm; and felony-firearm, second
offense. It convicted Burney of assault with intent to do great bodily harm less than murder;
carrying a weapon with unlawful intent; and felony-firearm, first offense. The trial court
sentenced Brown as a fourth-offense habitual offender, MCL 769.12, to concurrent prison terms
of 500 to 749 months for the assault with intent to commit murder conviction, and 5 to 10 years
each for the carrying a weapon with unlawful intent and felon-in-possession convictions, to be
served consecutive to a five-year term of imprisonment for the felony-firearm conviction. The
court sentenced Johnson as a fourth-offense habitual offender to concurrent prison terms of 150
to 300 months for the assault with intent to do great bodily harm conviction, 5 to 10 years each
for the carrying a weapon with unlawful intent conviction, and the felon in possession
conviction, to be served consecutive to a five-year term of imprisonment for the felony-firearm,
second offense, conviction.1 Finally, the court sentenced Burney to concurrent prison terms of 6
to 10 years for the assault conviction and 10 to 60 months for the carrying a weapon with
unlawful intent conviction, to be served consecutive to a two-year term of imprisonment for the
felony-firearm conviction. All three defendants appeal as of right. In each case, while retaining
jurisdiction, we remand for further findings of fact and supplementation of the record regarding
the trial court’s mid-trial closure of the courtroom. We shall hold Brown’s sentencing issues in
abeyance pending the proceedings on remand. We reject defendants’ remaining claims of error
and affirm on those issues as stated below.

                                I. FACTS AND PROCEEDINGS

         Defendants’ convictions arise from the nonfatal shooting of Jamil Dismuke outside the
Sam D Liquor Store in Detroit. On the night of November 22, 2014, Dismuke was walking
toward the door of the store. His brother, Demond Davis, was outside the store, and their uncle,
Richard Davis, was inside the store. A witness, Ashlee Kennedy, was also outside the store.
Witnesses heard a barrage of gunshots, one of which struck Dismuke in the leg, causing him to
fall in the store parking lot. After Richard pulled Demond inside the store, one of the defendants,
allegedly Lorenzo Brown, came across the street, stood over Dismuke, and shot him in the head
at close range. Richard and Demond observed this shooting on a security camera monitor inside
the store. Dismuke recovered from the shooting, but sustained some degree of mental
impairment.

      The prosecution’s theory at trial was that all three defendants were involved in firing
gunshots at Dismuke, and that it was defendant Brown who shot Dismuke in the head. Kennedy



1
  Although the trial court pronounced its sentence orally, it appears that through inadvertence or
clerical error that neither Johnson’s conviction of nor sentence imposed for the felon in
possession conviction appear on Johnson’s Judgement of Sentence. The habitual fourth status
also does not appear on Johnson’s Judgment of Sentence. On remand, Johnson’s Judgment of
Sentence shall be corrected.


                                                -2-
initially told the police that she did not know the identities of the shooters, but she later testified
pursuant to an investigative subpoena that she knew the shooters by their nicknames. She
identified Brown as the person who shot Dismuke in the head. At trial, Richard testified that he
saw the three defendants at the corner outside the store before the shooting started. He did not
know who shot Dismuke in the head. Demond identified the defendants as the persons being at
the scene. He identified Brown as the person who shot Dismuke in the head based on his
observations of the shooter’s clothing on the store security video. Dismuke identified Brown as
the person who shot him in the head, and identified Johnson and Burney as the other individuals
who shot at him.

        Defendants were tried jointly before a single jury. Before trial, the trial court denied
Burney’s motion for a separate trial. The primary factual issue at trial was the credibility of
Kennedy, Richard Davis, and Demond Davis. The prosecutor introduced the video footage from
the store surveillance cameras, but the officer who obtained a copy of the video footage from the
store inadvertently failed to capture approximately one minute of feed from one of the cameras.
This was the camera that would have recorded the point-blank shooting of Dismuke. The jury
convicted all three defendants of the weapons charges. In addition, it convicted Brown of assault
with intent to commit murder, but convicted Burney and Johnson of the lesser offense of assault
with intent to do great bodily harm less than murder.

                 II. PUBLIC TRIAL (DOCKET NOS. 327734, 327736, 327814)

         During trial, Demond Davis became emotional during cross-examination by Burney’s
counsel and left the witness stand without permission. Demond informed the trial court that he
felt intimidated by defendants’ supporters among the courtroom spectators. He also mentioned
that he was fearful because persons he believed were associated with defendants were parking
outside his house, calling him, and following him. After Demond resumed testifying, Burney’s
counsel stated for the record that courtroom deputies had removed spectators, including Burney’s
mother, from the courtroom. All three defendants later moved for a mistrial, arguing that their
right to a public trial had been violated. The trial court denied the motion, stating that it had
exercised its discretion to remove spectators “because two very threatened witnesses testified,
and one was indeed the victim of the crime.”

        All three defendants argue that the trial court violated their right to a public trial by
removing spectators from the courtroom.2 “Whether the circuit court violated [a] defendant’s
right to a public trial presents a question of constitutional law,” which we review de novo.
People v Vaughn, 491 Mich. 642, 649-650; 821 NW2d 288 (2012).

        The right to a public trial is guaranteed by the Sixth Amendment of the United States
Constitution and article I, § 20 of the Michigan Constitution. Vaughn, 491 Mich. at 650. Denial
of a public trial is a structural error, that is, a defect “that affect[s] the framework of the trial,
infect[s] the truth-gathering process and deprive[s] the trial of constitutional protections without


2
 Defendant Johnson raises this issue in a pro se supplemental brief filed pursuant to Supreme
Court Administrative Order No. 2004-6, Standard 4.


                                                 -3-
which a trial cannot reliably serve as a vehicle for determining guilt or innocence.” People v
Watkins, 247 Mich. App. 14, 26-27; 634 NW2d 370 (2001). In People v Kline, 197 Mich. App.
165, 169; 494 NW2d 756 (1992), this Court quoted four requirements for total closure of a trial,
as set forth in Waller v Georgia, 467 U.S. 39, 48; 104 S. Ct. 2210; 81 L. Ed. 2d 31 (1984):

       (1) The party seeking to close the hearing must advance an overriding interest that
       is likely to be prejudiced, (2) the closure must be no broader than necessary to
       protect that interest, (3) the trial court must consider reasonable alternatives to
       closing the proceeding, and (4) it must make findings adequate to support the
       closure.

The Court in Kline noted that Waller “addressed total closure of a suppression hearing, and does
not necessarily govern partial closures.” Kline, 197 Mich. App. at 169-170. The Kline Court
stated, “Because the effect of a partial closure does not reach the level of total closure, only a
substantial, rather than a compelling, reason for the closure is necessary.” Id. at 170. However,
the Court applied these four requirements to its review of the trial court’s decision to close the
courtroom to all persons not related to the complainant, but within the context of a substantial
reason for partial closure rather than a compelling reason for total closure. Id. at 171. This
Court remarked that “[t]he age of an alleged victim, the nature of an alleged offense, and the
potential for harm to the victim are appropriate factors to consider in weighing an accused’s right
to a public trial against the government’s interest in protecting a victim from undue harm.” Id.
This Court then stated:

               In this case, the court undoubtedly considered these factors, as well as
       complainant’s mental capacity and subsequent treatment at the trauma center, in
       deciding to partially close the courtroom. However, the court failed to make
       findings on the record in support of its order as required by the United States
       Supreme Court. Although we recognize that a defendant is not required to show
       prejudice to obtain relief for a violation of the right to a public trial, United States
       v Galloway, 937 F2d 542, 546 (C.A. 10, 1991), we do not think that the failure to
       make findings at the time of the partial closure requires reversal. In these
       circumstances, where the closure order appears to be narrowly drawn, we do not
       think that failure to state the findings on the record in and of itself, requires a new
       trial. The lack of findings prevents us from determining whether the defendant’s
       right to a public trial was outweighed by the interest asserted by the government
       in protecting the complaining witness. To grant defendant a new trial under these
       circumstances without making that determination would not be in the public
       interest. Cf. Waller, supra (failure to hold suppression hearing in public did not
       require granting the defendant a new trial). [Kline, 197 Mich. App. at 171-172.]

This Court, while retaining jurisdiction, remanded the case to the trial court “with directions to
supplement the record with the facts and reasoning upon which the partial closure of the
courtroom was based.” Id. at 171-172.

       The right to a public trial is very strictly enforced. For example, in Presley v Georgia,
558 U.S. 209; 130 S. Ct. 721; 175 L. Ed. 2d 675 (2010), the defendant’s uncle was seated in the
courtroom before jury voir dire began. The trial court instructed the man to leave the courtroom

                                                 -4-
and that floor of the courthouse, but advised him that he could return when jury selection was
completed. When the defendant objected, the trial court replied that 42 prospective jurors were
about to enter the courtroom and occupy the “audience” area of the courtroom. The trial court
stated that the defendant’s uncle “cannot sit and intermingle with members of the jury panel.”
Id. at 210. The defendant on appeal presented evidence “showing that 14 prospective jurors
could have fit in the jury box and the remaining 28 could have fit entirely on one side of the
courtroom, leaving adequate room for the public.” Id. at 210-211. The Supreme Court held that
the trial court violated the defendant’s right to a public trial by failing to considering alternatives
to closure. Id. at 214-215. The defendant also argued that the trial court erred in failing to
identify “any overriding interest likely to be prejudiced absent the closure of voir dire.” The
Supreme Court noted that “broad concerns” about the “generic risk of jurors overhearing
prejudicial remarks, unsubstantiated by any specific threat or incident,” were not sufficient,
because these concerns are present in all criminal trials. Id. at 215. However, the Court declined
to rule on this claim of error “because even assuming, arguendo, that the trial court had an
overriding interest in closing voir dire, it was still incumbent upon it to consider all reasonable
alternatives to closure.” Id. at 216. The Supreme Court reversed the defendant’s convictions.
Id.

        In Vaughn, 491 Mich. 642, the trial court closed the courtroom to the public during jury
voir dire. The trial court did not provide a reason for the closure, and the defendant did not
object. Id. at 647. Our Supreme Court addressed whether the right to a public trial could be
forfeited or waived by the defendant’s failure to timely assert his right to a public trial. Id. at
653. After concluding that the defendant was required to satisfy the plain error standard of
review in regard to his unpreserved, forfeited claim of constitutional error, the Supreme Court
held that the defendant had satisfied the first two prongs of this analysis, i.e., that the trial court
erred in closing the courtroom without identifying the “overriding interest that is likely to be
prejudiced” if the courtroom remained open, and that this was plain, clear, and obvious error. Id.
at 665. With respect to the third prong, that the error affected the defendant’s substantial rights,
the Court concluded that violation of the right to public trial was a structural error and
“intrinsically harmful, without regard to [its] effect on the outcome . . . .” Id. at 666. However,
the Court emphasized that under the plain error standard, the defendant should be granted a new
trial only if the error “resulted in the conviction of an actually innocent defendant or seriously
affected the fairness, integrity, or public reputation of judicial proceedings.” Id. at 666-667
(citation and internal quotation marks omitted). The Court concluded that the closure did not
seriously affect the fairness of the proceedings because both attorneys had conducted a “vigorous
voir dire process,” and each party “expressed satisfaction with the ultimate jury chosen.” Id. at
668.

       In this case, the prosecutor argues that the exclusion of spectators for the afternoon of
April 30 was only a partial closing, requiring only a substantial reason for the closure, not a
compelling one. However, it is unclear from the record whether any spectators were permitted to
remain in the courtroom. Burney’s counsel statement that Burney’s mother and “at least three
other civilian witnesses [sic]” were excluded from the courtroom suggests that only some
persons were excused. However the prosecutor’s statement that she had “no objection to the
deputies quietly escorting everybody out,” Brown’s counsel’s statement that “basically
everybody in the courtroom” was escorted out, and the trial court’s statement that “the public
will be allowed back in the courtroom on Monday,” suggest that all spectators may have been

                                                 -5-
excluded after Demond resumed testifying, and that they remained excluded for the remainder of
the day.3 It is not possible, from this record, to determine whether the closure was total or
partial. Even if the closure was partial, the exclusion of Burney’s mother suggests that the trial
court did not differentiate between potentially threatening and non-threatening witnesses, and
that the trial court did not make an exception for a defendant’s immediate family.

         Regardless of whether the closure was total, requiring a compelling justification, or
partial, in which case a substantial reason will suffice, People v Russell, 297 Mich. App. 707, 720;
825 NW2d 623 (2012), the trial court did not satisfy the four requirements stated in Waller, 467
U.S. 48, and Kline, 197 Mich. App. at 169. The trial court acted sua sponte in closing the
courtroom, but it did not state its reason for the closure on the record or inform the parties of the
closure until after the defense attorneys stated for the record that courtroom deputies had told
Burney’s mother and other spectators to leave. The trial court’s then articulated reason was
concern for Demond’s and Dismuke’s safety and sense of well-being. This concern is sufficient
to satisfy the first requirement, namely that the trial court act to advance an overriding interest.
Kline, 197 Mich. App. at 169. It is not clear, however, that the trial court satisfied the second
requirement, that “the closure must be no broader than necessary to protect that interest.” Id.
The trial court stated, “It’s in my sound discretion who comes into the courtroom,” without
addressing the defendants’ arguments that the removal of spectators was unnecessarily broad.
The trial court did not consider any alternatives to closing the courtroom, and it made no findings
to support the closure. Id.

        We conclude that the appropriate course of action in these cases is to follow the
procedure in Kline and, while retaining jurisdiction, remand these cases to the trial court to
complete the four requirements by making appropriate findings on the record regarding the
extent of the closure (i.e., whether it involved all or only some of the spectators), whether that
closure was tailored to protect the interests of avoiding witness intimidation, and whether any
alternatives were available. As in Kline, 197 Mich. App. at 171-172, the “lack of findings
prevents us from determining whether the defendant[s’] right[s] to a public trial [were]
outweighed by the interest asserted” by the trial court.

                       III. REMAINING ISSUES IN DOCKET NO. 327734

                         A. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant Brown raises two claims of ineffective assistance of counsel. Although
Brown raised these claims in a motion for post-judgment relief, the trial court denied the motion.
Because no Ginther4 hearing was held, review of Brown’s claim is limited to mistakes apparent
from the record. People v Mack, 265 Mich. App. 122, 125; 695 NW2d 342 (2005). “Effective
assistance of counsel is presumed, and the defendant bears a heavy burden of proving
otherwise.” People v Solmonson, 261 Mich. App. 657, 663; 683 NW2d 761 (2004). To establish


3
    The record indicates that Burney’s mother was allowed to return after Demond testified.
4
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                 -6-
ineffective assistance of counsel, a defendant must demonstrate “(1) that counsel’s representation
fell below an objective standard of reasonableness, and (2) that there is a reasonable probability
that, but for counsel’s unprofessional errors, the result of the proceeding would have been
different.” People v Douglas, 496 Mich. 557, 592; 852 NW2d 587 (2014) (quotation marks and
citation omitted).

         Brown argues that his trial counsel was ineffective for failing to move for dismissal based
on the prosecutor’s failure to preserve the full video recording from the store’s surveillance
system. A defendant’s due process right to evidence has been recognized in cases such as Brady
v Maryland, 373 U.S. 83; 83 S. Ct. 1194; 10 L. Ed. 2d 215 (1963), and Arizona v Youngblood, 488
U.S. 51; 109 S. Ct. 333; 102 L. Ed. 2d 281 (1988). A criminal defendant has a due process right to
obtain exculpatory evidence possessed by the state if it would raise a reasonable doubt about the
defendant’s guilt. Brady, 373 U.S. at 87; see also People v Stanaway, 446 Mich. 643, 666; 521
NW2d 557 (1994). In Brady, 373 U.S. at 87, the Court held that “the suppression by the
prosecution of evidence favorable to an accused upon request violates due process where the
evidence is material either to guilt or to punishment, irrespective of the good faith or bad faith of
the prosecution.” To establish a Brady violation, a defendant must establish (1) that the
prosecution has suppressed evidence, (2) that is favorable to the accused, and (3) when viewed in
its totality, is material. People v Chenault, 495 Mich. 142, 155; 845 NW2d 731 (2014); see also
People v Stokes, 312 Mich. App. 181, 190; 877 NW2d 752 (2015), lv pending.

        In Youngblood, 488 U.S. at 58, the Court held that the failure to preserve potentially useful
evidence does not constitute a denial of due process absent a showing of bad faith by the police.
To establish a Youngblood violation, “the defendant must show: (1) that the government acted in
bad faith in failing to preserve the evidence; (2) that the exculpatory value of the evidence was
apparent before its destruction; and (3) that the nature of the evidence was such that the
defendant would be unable to obtain comparable evidence by other reasonably available means.”
United States v Jobson, 102 F3d 214, 218 (CA 6, 1996).

        In this case, there is no evidence that the police acted in bad faith in failing to obtain
recorded video footage for the full relevant time span from camera 2. Sergeant Sullivan testified
that the omission was inadvertent. Brown had the opportunity to cross-examine Sullivan, but did
not elicit any testimony suggesting that he acted in bad faith. Moreover, Brown failed to
demonstrate that the missing video footage was favorable to him, or that it had any apparent
exculpatory value before its destruction. The prosecutor never saw the missing video footage.
Richard and Demond were the only two witnesses to observe the video. Richard stated that he
saw a person run up to Dismuke and stand over him, but he could not see what the person did.
Demond testified that the video depicted Brown shooting Dismuke. Although Demond admitted
that he could not see the shooter’s face in the video, he recognized Brown by the clothing he had
seen Brown wearing minutes before the shooting. When these witnesses’ testimony is
considered with testimony that the light outside the store was “dull,” it appears that viewers
could not determine whether Brown was the shooter in the video unless they had seen Brown’s
clothing immediately before the shooting.

       Brown’s affidavit also fails to provide support for his claim of ineffective assistance of
counsel. Brown asserted his actual innocence, and stated that if the jury had been able to see the
recording from camera 2, “they would have seen that the person who shot Jamil Dismuke in the

                                                -7-
head did not do it execution style and that fact would have directly contradicted the testimony of
the witnesses.” Brown also cited Kennedy’s conflicting statements. He argues that Kennedy’s
cousin shot Dismuke, and that Kennedy incriminated Brown to protect her cousin and to satisfy
the prosecutor’s demands. The affidavit also avers that the prosecutor promised favorable
treatment in this case in exchange for Brown’s assistance in solving other homicides. Brown’s
affidavit was not executed until after trial, and therefore could not have been offered in support
of a motion to suppress. In addition, his alleged meeting with the prosecutor occurred in
September 2015, five months after the trial. Brown’s assertion that the video would have shown
that Dismuke was not shot “execution style” is unconvincing because he does not explain why
the shooting could or could not be considered “execution style,” or why walking up to Dismuke
after he had been shot in the leg and shooting him in the head at close range in some manner
other than “execution style” could mitigate the shooter’s guilt of assault with intent to commit
murder. Regardless of the “style” of the shooting, the undisputed evidence that Dismuke had a
bullet wound near his ear, fired from close range, cannot be reconciled with any theory that the
shooter acted with other than an intent to commit murder.

       Under these circumstances, Brown cannot establish that counsel’s failure to file a motion
to dismiss was either objectively unreasonable or outcome determinative. Douglas, 496 Mich.
592. Counsel is not ineffective for failing to make a futile motion. People v Ericksen, 288 Mich
App 192, 201; 793 NW2d 120 (2010).

        Brown also argues that trial counsel was ineffective for failing to move to vacate Brown’s
felony-firearm conviction on the ground that the jury was not instructed on that offense with
respect to Brown. “A court must properly instruct the jury so that it may correctly and
intelligently decide the case.” People v Clark, 453 Mich. 572, 583; 556 NW2d 820 (1996). “Jury
instructions must clearly present the case and the applicable law to the jury . . . . The instructions
must include all elements of the charged offenses and any material issues, defenses, and theories
if supported by the evidence.” People v McGhee, 268 Mich. App. 600, 606; 709 NW2d 595
(2005). Instructional errors are presumed to be harmless, MCL 769.26, but the presumption may
be rebutted by a showing that the error resulted in a miscarriage of justice. People v Lukity, 460
Mich. 484, 493; 596 NW2d 607 (1999).

       Although the trial court neglected to mention Brown’s name before instructing the jury
on felony-firearm, it properly instructed the jury on the elements of that offense, and Brown’s
verdict form clearly indicated that Brown was charged with this offense. Accordingly, any
motion to vacate the conviction based on the omission of his name would have been futile.
Ericksen, 288 Mich. App. 201.

                                    B. SENTENCING ISSUES

        Brown raises two sentencing issues. He argues that the information containing the notice
of habitual offender enhancement was not timely filed, and therefore, the trial court erred in
sentencing him as a habitual offender. He also argues that the trial court improperly engaged in
judicial fact-finding to score the sentencing guidelines offense variables, thereby increasing his
guidelines range, in violation of his rights under the Sixth Amendment. Because we are
remanding for further proceedings regarding the public trial issue, it would be premature to


                                                 -8-
address these issues at this time. Accordingly, we reserve consideration of Brown’s sentencing
issues until after completion of the proceedings on remand.

                     IV. REMAINING ISSUES IN DOCKET NO. 327736

                            A. SUFFICIENCY OF THE EVIDENCE

       Johnson argues that there was insufficient evidence of his intent to do great bodily harm
to support his conviction of assault with intent to do great bodily harm less than murder. We
disagree.

        “When reviewing a defendant’s challenge to the sufficiency of the evidence,” this Court
reviews “the evidence in a light most favorable to the prosecutor to determine whether any trier
of fact could find the essential elements of the crime were proven beyond a reasonable doubt.”
People v Williams, 294 Mich. App. 461, 471; 811 NW2d 88 (2011) (citation and quotation marks
omitted). “Circumstantial evidence and reasonable inferences arising from that evidence can
constitute satisfactory proof of the elements of a crime.” Id. (citation and quotation marks
omitted).

        The elements of assault with intent to do great bodily harm are “(1) an attempt or threat
with force or violence to do corporal harm to another (an assault), and (2) an intent to do great
bodily harm less than murder,” which is the “intent to do serious injury of an aggravated nature.”
People v Stevens, 306 Mich. App. 620, 628; 858 NW2d 98 (2014) (citation and quotation marks
omitted); see also MCL 750.84(1)(a). Assault with intent to do great bodily harm is a specific
intent crime. Stevens, 306 Mich. App. at 628. The requisite intent is “an intent to do serious
injury of an aggravated nature.” Id. (citation and quotation marks omitted). “Because of the
difficulty in proving an actor’s intent, only minimal circumstantial evidence is necessary to show
that a defendant had the requisite intent.” Id. at 629. “Intent to cause serious harm can be
inferred from the defendant’s actions, including the use of a dangerous weapon or the making of
threats.” Id. “Although actual injury to the victim is not an element of the crime . . . injuries
suffered by the victim may also be indicative of a defendant’s intent . . . .” Id. (citation and
quotation marks omitted).

        Johnson was identified as joining two other persons in firing guns at Dismuke from
across a street. This evidence was sufficient to establish that Johnson assaulted Dismuke with
the intent to do great bodily harm. Although Johnson suggests that firing a weapon in this
manner is merely a “foolish” or “reckless” act, the jury could reasonably find that Johnson acted
with the intent to cause serious harm. Moreover, even if the distance between Johnson and
Dismuke lowered the likelihood that Dismuke would actually be shot, it did not prevent the jury
from finding that Johnson still acted with an intent to cause great bodily harm. One of the bullets
fired from across the street struck Dismuke’s leg, and Demond testified that he heard bullets
striking cars in the parking lot. The evidence was sufficient to support a finding that Johnson
acted with the requisite intent.

              B. JOHNSON’S STANDARD 4 BRIEF IN DOCKET NO. 327736

       Johnson raises additional issues in a pro se supplemental brief filed pursuant to Supreme
Court Administrative Order No. 2004-6, Standard 4, none of which warrant appellate relief.
                                                -9-
               1. KNOWING PRESENTATION OF PERJURED TESTIMONY

       Johnson argues that reversal is required because the prosecutor knowingly introduced the
perjured testimony of witnesses Ashlee Kennedy, Jamil Dismuke, and Demond Davis. Because
Johnson did not object to the prosecutor’s conduct or otherwise raise this issue below, it is
unpreserved. People v Bennett, 290 Mich. App. 465, 475; 802 NW2d 627 (2010). Accordingly,
our review is limited to plain error affecting Johnson’s substantial rights.

        A “prosecutor may not knowingly use false testimony to obtain a conviction.” People v
Lester, 232 Mich. App. 262, 276; 591 NW2d 267 (1998), overruled in part on other grounds by
Chenault, 495 Mich. at 146. However, “not every contradiction is material and the prosecutor
need not correct every instance of mistaken or inaccurate testimony.” People v Smith, 498 Mich.
466, 476; 870 NW2d 299 (2015) (citation and quotation marks omitted). Further, reversal is not
necessary when the prosecutor does not attempt to conceal contradictions in a witness’s
testimony and defense counsel is afforded a sufficient opportunity to impeach the witness’s
credibility with his or her prior statements. People v Parker, 230 Mich. App. 677, 690; 584
NW2d 753 (1998).

        The record clearly establishes that witnesses Kennedy, Dismuke, and Demond offered
testimony at trial that conflicted with prior testimony or prior statements. However, there is no
indication that the prosecutor elicited the trial testimony, knowing it to be false. Further, the
prosecutor made no attempt to conceal the contradictions, which were disclosed to the jury on
cross-examination. Under these circumstances, there was no plain error.

                                 2. RIGHT TO BE PRESENT

        Johnson argues that his constitutional right to be present during the proceedings was
violated where he was not present at an April 14, 2015, final conference, and where he was
absent during trial when the trial court and the attorneys discussed Demond Davis’s departure
from the witness stand. Because Johnson never objected below to his absence during these
proceedings, this issue is unpreserved. Unpreserved claims of constitutional error are reviewed
for plain error affecting substantial rights. People v Carines, 460 Mich. 750, 763-764; 597 NW2d
130 (1999).

        A criminal defendant has a statutory right to be present during his or her trial. MCL
768.3 provides, “No person indicted for a felony shall be tried unless personally present during
the trial[.]” “Similarly, an accused’s right to be present at trial is impliedly guaranteed by the
federal and state Confrontation Clauses, US Const, Am VI; Const 1963, art 1, § 20, the Due
Process Clauses, US Const, Am XIV; Const 1963, art 1, § 17, and the right to an impartial jury,
Const 1963, art 1, § 20.” People v Mallory, 421 Mich. 229, 246 n 10; 365 NW2d 673 (1984)
(citations omitted). “[I]t is no longer the law that injury is conclusively presumed from
defendant’s every absence during the course of a trial.” People v Morgan, 400 Mich. 527, 535;
255 NW2d 603 (1977). “[T]he test for whether defendant’s absence from a part of his trial
requires reversal of his conviction is whether there was any reasonable possibility that defendant
was prejudiced by his absence.” People v Buie, 298 Mich. App. 50, 59; 825 NW2d 361 (2012)
(citation and quotation marks omitted).


                                              -10-
         Johnson has not established that he was prejudiced by his absence at either the final
conference or during the discussion of Demond leaving the witness stand. The final conference
discussion about the defendants’ phone calls as evidence was limited to an assurance that the
jury would be instructed that each jail call pertained only to the defendant who was a party to
that call. There were no decisions regarding the admissibility of the phone calls. Johnson has
not identified any issue pertaining to the phone calls that impacted his defense. Johnson also
fails to identify any way in which he was prejudiced by his absence during the discussion about
Demond. Even if it can be said that Johnson was affected by the trial court’s decision to close
the courtroom out of concern for Demond, the trial court did not make that decision during the
conference. Accordingly, we reject this claim of error.

                             3. RIGHT TO PRESENT A DEFENSE

        Johnson argues that the trial court’s ruling excluding Kennedy’s first written statement
violated his right to present a defense. We disagree. The question whether a defendant was
denied his constitutional right to present a defense is reviewed de novo. People v Kurr, 253
Mich. App. 317, 327; 654 NW2d 651 (2002). Because Johnson did not argue below that the trial
court’s ruling violated his constitutional right to present a defense, this issue is unpreserved.
Accordingly, it is reviewed for plain error affecting substantial rights. Carines, 460 Mich. at 763-
764.

        “A criminal defendant has a state and federal constitutional right to present a defense.”
Kurr, 253 Mich. App. at 326, citing US Const, Ams VI, XIV, and Const 1963, art 1, § 13.
“However, an accused’s right to present evidence in his defense is not absolute.” People v
Unger, 278 Mich. App. 210, 250; 749 NW2d 272 (2008). The defendant’s interest in presenting
evidence must “accommodate other legitimate interests in the criminal trial process.” Id.
(citation and quotation marks omitted). States have “a legitimate interest in promulgating and
implementing [their] own rules concerning the conduct of trials.” Id.

       Although the trial court excluded the written statement, it allowed defendants to impeach
Kennedy with the statement. The substance of Kennedy’s prior statements to the police was
introduced, and Kennedy admitted making the statements, but claimed they were untrue.
Kennedy also admitted that some of her statements at the investigative subpoena proceeding
were based on information she received from other persons. The trial court ruled that Kennedy’s
prior written statement was not admissible under MRE 612(a), which states that if “a witness
uses a writing . . . to refresh memory, an adverse party is entitled to have the writing . . .
produced at the trial . . . .” Johnson does not address this evidentiary rule. Although Johnson
argues that Kennedy’s credibility was crucial, it was only the written document that was
excluded from evidence. The jury otherwise heard the contents of Kennedy’s statement, and
heard her admission that she signed it. Exclusion of the document did not compromise
Johnson’s ability to present his defense that the prosecution’s witnesses, and especially Kennedy,
were not credible. Accordingly, there was no plain error.

                      V. REMAINING ISSUES IN DOCKET NO. 327814




                                               -11-
                                A. MOTION FOR SEVERANCE

       Burney argues that the trial court erred in denying his motion for a separate trial. He
argued below that a separate trial was necessary because evidence of Johnson’s telephone calls
would be prejudicial to his defense. He claimed a right to mandatory severance under MCR
6.121(C), but did not argue that he should be granted discretionary severance under MCR
6.121(D). Therefore, this issue is preserved only with respect to severance under MCR
6.121(C). Unpreserved issues are reviewed for plain error affecting substantial rights. Carines,
460 Mich. at 763-764.

       Discretionary severance under MCR 6.121(D) “lies within the discretion of the trial
court.” People v Hana, 447 Mich. 325, 346; 524 NW2d 682 (1994), amended 447 Mich. 1203
(1994). The trial court’s decision denying mandatory severance under MCR 6.121(C) will be
affirmed if the defendant fails to demonstrate that his substantial rights were prejudiced at trial.
Hana, 447 Mich. at 346-347; People v Bosca, 310 Mich. App. 1, 43-44; 871 NW2d 307 (2015), lv
pending.

       MCR 6.121 provides:

              (A) Permissive Joinder. An information or indictment may charge two or
       more defendants with the same offense. It may charge two or more defendants
       with two or more offenses when

               (1) each defendant is charged with accountability for each offense, or

               (2) the offenses are related as defined in MCR 6.120(B).

              When more than one offense is alleged, each offense must be stated in a
       separate count. Two or more informations or indictments against different
       defendants may be consolidated for a single trial whenever the defendants could
       be charged in the same information or indictment under this rule.

              (B) Right of Severance; Unrelated Offenses. On a defendant’s motion,
       the court must sever offenses that are not related as defined in MCR 6.120(B).

              (C) Right of Severance; Related Offenses. On a defendant’s motion, the
       court must sever the trial of defendants on related offenses on a showing that
       severance is necessary to avoid prejudice to substantial rights of the defendant.

              (D) Discretionary Severance. On the motion of any party, the court may
       sever the trial of defendants on the ground that severance is appropriate to
       promote fairness to the parties and a fair determination of the guilt or innocence
       of one or more of the defendants. Relevant factors include the timeliness of the
       motion, the drain on the parties’ resources, the potential for confusion or prejudice
       stemming from either the number of defendants or the complexity or nature of the
       evidence, the convenience of witnesses, and the parties’ readiness for trial.



                                               -12-
“Severance is mandated under MCR 6.121(C) only when a defendant provides the court with a
supporting affidavit, or makes an offer of proof, that clearly, affirmatively, and fully
demonstrates that his substantial rights will be prejudiced and that severance is the necessary
means of rectifying the potential prejudice.” Bosca, 310 Mich. App. at 43-44, quoting Hana, 447
Mich. at 346-347. “[I]ncidental spillover prejudice, which is almost inevitable in a multi-
defendant trial, does not suffice” to mandate severance. Id. at 349, quoting United States v
Yefsky, 994 F2d 885, 896 (CA 1, 1993).

        Burney’s brief in support of his motion for severance did not address the content of
Johnson’s phone calls. He argued instead that introduction of Johnson’s phone calls would
violate his rights under the Confrontation Clause, US Const, Am VI; Const 1963, art 1, § 20.
However, Burney’s failure to identify any statement in Johnson’s phone calls that directly or
indirectly incriminated Burney precludes this Court from reversing the trial court’s order denying
Burney’s motion for severance under MCR 6.121(C).

        Burney argues on appeal that he should have been granted severance under MCR
6.121(D) because there was a danger that the jury would reach inconsistent and irreconcilable
verdicts by finding that the defendant who shot Dismuke in the head was guilty of only assault
with intent to do great bodily harm, but also finding that the other two defendants were guilty of
the higher offense of assault with intent to commit murder. Burney does not explain how this
possibility entitled him to severance. Moreover, to the extent there was such a danger, Burney
was not disadvantaged because he was convicted of assault with intent to do great bodily harm.
Under these circumstances, there was no plain error and no abuse of discretion in the trial court’s
decision denying severance. Carines, 460 Mich. at 763-764; Bosca, 310 Mich. App. at 43.

                                 B. OTHER ACTS EVIDENCE

        Burney argues that reversal is required because he was prejudiced by the improper
admission of other acts evidence that Demond had seen him in possession of a weapon on a prior
occasion. He also argues that defense counsel was ineffective for not moving to strike Demond’s
affirmative answer after the trial court sustained a defense objection to the question. This issue
arises from the following line of questioning during the prosecutor’s re-direct examination of
Demond:

               Q. You said you were friendly with Defendant Brown?

               A. Yes.

               Q. And Waddell?

               A. Yes.

               Q. You guys used to do things together?

               A. Yes.

               Q. Did you ever see either one of them with a weapon when you guys
       were friendly?

                                               -13-
               A. Yes.

Brown’s counsel objected. The trial court sustained the objection, but Demond answered the
question, “Yes.” Brown’s counsel objected again. The prosecutor asked, “Who did you see with
a weapon?” Brown’s counsel objected, and the trial court sustained the objection. Demond did
not give an answer to the question of which defendant he saw with a gun. Burney argues that he
was prejudiced by Demond’s answer, which he characterizes as inadmissible and irrelevant
testimony under MRE 404(b).

        MRE 404(b)(1) prohibits “evidence of other crimes, wrongs, or acts” to prove a
defendant’s character or propensity to commit the charged crime, but permits such evidence for
other purposes, “such as proof of motive, opportunity, intent, preparation, scheme, plan, or
system in doing an act, knowledge, identity, or absence of mistake or accident when the same is
material.” Evidence of other crimes or bad acts is admissible under MRE 404(b)(1) when (1) it
is offered to show something other than character or propensity; (2) it is relevant under MRE
401; and (3) its probative value is not substantially outweighed by the danger of unfair prejudice,
MRE 403. People v VanderVliet, 444 Mich. 52, 74–75; 508 NW2d 114 (1993), amended 445
Mich. 1205 (1994). The prosecution must explain how the evidence is relevant to a proper
purpose. People v Dobek, 274 Mich. App. 58, 86; 732 NW2d 546 (2007).

         We do not agree that evidence that Demond previously saw Burney or Brown with a
weapon constitutes evidence or a prior act to prove the defendant’s character. However, the bare
fact that Demond saw one or both of them with a weapon, without any information regarding the
circumstances, reveals nothing about their propensity to commit a violent crime. Burney argues
that the jury was left with the impression “that the defendants, in general, and Mr. Burney, in
particular do nothing but walk around the streets of Detroit armed,” but this hyperbolic inference
is not reasonable. Moreover, the jury did not learn if Burney was the person Demond saw with
the weapon. To the extent that Demond’s improper answer can be considered evidentiary error,
it was harmless. A preserved evidentiary error is harmless unless, “ ‘after an examination of the
entire cause, it shall affirmatively appear’ that it is more probable than not that the error was
outcome determinative.” Lukity, 460 Mich. at 495-496, quoting MCL 769.26. Considering that
the trial court sustained the objection to the testimony, that the limited answer provided revealed
nothing about Burney’s propensity to commit a violent crime, and that it was never disclosed that
Burney was the person who Demond saw with the weapon, it is not more probable than not that
any error was outcome determinative. In addition, under these circumstances, Burney cannot
demonstrate that his counsel was ineffective for failing to request a cautionary instruction.

        In all three cases, we affirm in part and remand for further proceedings consistent with
this opinion, including the ministerial task of correcting Johnson’s judgment of sentence as
indicated in footnote two. We retain jurisdiction.



                                                            /s/ Kurtis T. Wilder
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Deborah A. Servitto


                                               -14-
                               Court of Appeals, State of Michigan

                                                ORDER

                                                                               Kurtis T. Wilder
People of Ml v Lorenzo Lamont Brown; People of Ml v Teri Bernard                 Presiding Judge
Johnson; & People of Ml v Waddell Poole Burney
                                                                               Mark J. Cavanagh
Docket No.     327734; 327736; & 327814
                                                                               Deborah A. Servitto
LC No.         14-011033-01-FC; 15-000469-01-FC; & 14-011033-                    Judges
02-FC



               Pursuant to the opinion issued concurrently with this order, this case is REMANDED for
further proceedings consistent with the opinion of this Court. We retain jurisdiction.

               Proceedings on remand in this matter shall commence within 21 days of the Clerk's
certification of this order. and they shall be given priority on remand and shall be concluded within 84
days.   As stated in the accompanying opinion, the trial court, on the record, shall make appropriate
findings to the extent of the closure (i.e., whether it involved all or only some of the spectators) and then
make findings as to the four requirements set forth in People      v   Kline, 197 Mich. App. 165, 169; 494
NW2d 756 (1992). The proceedings on remand are limited to these issues.

               The parties shall promptly file with this Court a copy of all papers filed on remand.
Within seven days after entry, appellant shall file with this Court copies of all orders entered on remand.

               The transcript of all proceedings on remand shall be prepared an9' filed within 21 days
                                                                            -        '

after completion of the proceedings.




                          A trne copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                  NOV 2 9 2016
                                         Date